DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/24/2020.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Kashmira Bhagat on 05/26/2022.

Claims
Claim 1. A method for communicating over a mesh network established between a plurality of devices, each device having a wireless radio, the method comprising: 
launching a mesh service on each device, the mesh service being operable to cause a processor circuit of the device to provide functionality for controlling the wireless radio for communication between devices over the mesh network; 
wherein each device has at least one application running on the device, the at least one application being associated with a mesh port, the mesh port being used to designate data transmissions as being associated with instances of a specific application running on at least some of the devices in the plurality of devices, the at least one application and the mesh service on each device being in data communication;
 in response to a specific application running on a device requesting the mesh service to provide access to the mesh network for communication via a specific mesh port: 
causing the mesh service to determine whether the specific application is authorized for communications on the specific mesh port; 
if the specific application is authorized, processing requests from the application to communicate on the specific mesh port over the mesh network and forwarding data transmissions associated with the specific mesh port to the specific application; 
and if the specific application is not authorized, declining requests from the application to communicate on the specific mesh port over the mesh network and preventing access by the specific application to data transmissions associated with the specific mesh port.

Claim 2. The method of claim 1 wherein launching the mesh service comprises launching the mesh service 25 when booting an operating system on the device.

Claim 3. The method of claim 1 wherein launching the mesh service comprises: in response to the specific application being launched on a device, determining whether the mesh service is currently running on the device; and if the mesh service is not currently running, launching the mesh service on the device.

Claim 4. The method of claim 3 further comprising, if the mesh service is currently running on the device, determining whether a mesh service version is current, and if not terminating the running mesh service and re-launching an updated mesh Service.

Claim 5. The method of claim 4 further comprising:
receiving program codes for updating the mesh service; 
and prior to updating the mesh service, reading a cryptographic code within the program codes and determining whether the cryptographic code accords with a cryptographic code previously stored on the device.

Claim 

Claim 

Claim 
Claim 
receiving the application identifier from the specific application; 
determining whether the application identifier matches an application identifier in a stored listing of authorized application identifiers and associated mesh ports in a memory location not accessible by the specific application. 

Claim 

Claim 

Claim 
forward the data transmission to the application;
 forward the data transmission over the mesh network to other devices.

Claim 

Claim 

Claim 

Claim 
Claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478